Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on December 16, 2019.
Claims 1-20 are currently pending and have been examined. 
Claims 1-4, 14, and 19 have been amended.
This action is made FINAL in response to the Applicant Arguments/Remarks received on January 26, 2022.
The examiner would like to note that this application is now being handled by examiner Divya A Patel.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 16, 2019 and April 21, 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
With respect to Applicant’s remarks filed on January 26, 2022; Applicant's remarks made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
With respect to the drawing objections of figures 4a-4c, 7, and 8, Applicant’s remarks have been fully considered and are persuasive. The drawing objections of figures 4a-4c, 7, and 8 have been withdrawn.

With respect to the specification objection of the abstract, Applicant’s remarks have been fully considered and are persuasive. The objection of the abstract has been withdrawn.
With respect to the claim rejections of claims 1-4, 14, and 19 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US20180052463), in view of Kutila et al. (US20190294167), hereinafter Kutila, and in further view Bhimani et al. (US20210122340), hereinafter Bhimani.
Regarding claim 1:
While Mays discloses:
receiving, by the one or more processors during driving of the autonomous vehicle, sensor data regarding at least one tire of the set of tires; (see at least [0033])
receiving, by the one or more processors, information regarding a roadway condition for a portion of a roadway, wherein the received information includes an indication that the autonomous vehicle will encounter an obstacle on the portion of the roadway; (see at least [0051])
upon determining that the threshold possibility is exceeded, the one or more processors causing the autonomous vehicle to take a corrective action; (see at least [0080] and [0081])
Mays does not specifically state determining and evaluating tire information, however Kutila, which teaches:
A method of performing tire evaluation for an autonomous vehicle, the method comprising; (see at least [0066] and Table 11)
obtaining, by one or more processors of the autonomous vehicle, baseline information for a set of tires of the autonomous vehicle; (see at least [0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kutila into the invention of Mays to not only include the autonomous vehicle and monitoring system as Mays discloses but also include determining and evaluating tire information as taught by Kutila, with a motivation of creating a more well-informed system that creates a more thorough and safe tire management system for autonomous commercial trucks. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and tire evaluation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Mays does not specifically state using a model based on gathered vehicle data, however Bhimani, which teaches:
updating a dynamics model for the set of tires based on the baseline information and the received sensor data;
determining by the one or more processors, based on the updated dynamics model and the received information, whether a possibility of a tire failure for the at least one tire in the set exceeds a threshold possibility; (see at least [0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bhimani into the invention of Mays to not only include the autonomous vehicle and monitoring system as Mays discloses but also include using a model based on gathered vehicle data as taught by Bhimani, with a motivation of creating a more well-informed system that creates a more thorough and safe tire management system for autonomous commercial trucks. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and tire evaluation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14:
Mays discloses:
A vehicle configured to operate in an autonomous driving mode; (see at least [0018])
a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode; (see at least [0020])
a perception system including one or more sensors configured to detect objects in an environment external to the vehicle; (see at least [0021] and [0051])
a positioning system configured to determine a current position of the vehicle; 
a control system including one or more processors, the control system operatively coupled to the driving system, the perception system and the positioning system, the control system being configured to; (see at least [0020])
With respect to the remainder of claim 14 all limitations excluding the claim limitations mentioned above have been analyzed in view of claim 1 and it has been determined that claim 14 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitations, therefore, claim 14 is also rejected over the same rationale as claim 1 and the additional addressed limitation.
Regarding claim 19:
Mays discloses:
A control system; (see at least [0020])
memory storing a dynamics model of a vehicle configured to operate in an autonomous driving mode; (see at least [0008])
one or more processors operatively coupled to the memory, the one or more processors being configured to; (see at least [0020])
With respect to the remainder of claim 19 all limitations excluding the claim limitations mentioned above have been analyzed in view of claim 1 and it has been determined that claim 19 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitations, therefore, claim 19 is also rejected over the same rationale as claim 1 and the additional addressed limitation.
Regarding claim 2:
While Mays discloses an autonomous vehicle and a monitoring system, Mays does not specifically state receiving environmental condition information, however Bhimani
wherein the received information further comprises information indicative of an environmental condition; (see at least 0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bhimani into the invention of Mays to not only include the autonomous vehicle and monitoring system as Mays discloses but also include receiving environmental condition information as taught by Bhimani, with a motivation of creating a more well-informed system that creates a more thorough and safe tire management system for autonomous commercial trucks. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and tire evaluation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3:
Mays discloses:
wherein the obstacle is a pothole; (see at least [0051])
Regarding claim 4:
While Mays discloses an autonomous vehicle and a monitoring system, Mays does not specifically state receiving environmental condition information, however Bhimani teaches:
wherein the environmental condition is an ambient temperature; (see at least [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bhimani into the invention of Mays to not only include the autonomous vehicle and monitoring system as Mays discloses but also include receiving environmental condition information as taught by Bhimani, with a motivation of creating a more well-informed system that creates a more thorough and safe tire management  Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and tire evaluation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5:
Mays discloses:
wherein the sensor data regarding the at least one tire is pressure data, temperature data or shape data; (see at least [0077])
Regarding claim 15:
With respect to claim 15, all limitations have been analyzed in view of claim 5 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in claim 5 therefore, claim 15 is also rejected over the same rationale as claim 5.
Regarding claim 6:
Mays discloses:
wherein the pressure data is obtained from a tire pressure monitoring system; (see at least [0033])
Regarding claim 7:
Mays discloses:
wherein the sensor data regarding the at least one tire is received from a camera or LIDAR sensor of the autonomous vehicle; (see at least [0019])
Regarding claim 16:
claim 16, all limitations have been analyzed in view of claim 7 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in claim 7 therefore, claim 16 is also rejected over the same rationale as claim 7.
Regarding claim 8:
While Mays discloses an autonomous vehicle and a monitoring system, Mays does not specifically state gathering thermal imaging data via sensors, however, Kutila teaches:
wherein the sensor data includes a thermal image from an infrared camera of the autonomous vehicle; (see at least [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kutila into the invention of Mays to not only include the autonomous vehicle and monitoring system as Mays discloses but also include gathering thermal imaging data via sensors as taught by Kutila, with a motivation of creating a more well-informed system that creates a more thorough and safe tire management system for autonomous commercial trucks. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and tire evaluation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9:
Mays discloses:
wherein the corrective action includes adjusting a position of the autonomous vehicle within a lane to minimize possible impact with an obstacle on the portion of the roadway; (see at least [0051])
Regarding claim 10:
Mays discloses:
wherein the possibility of a tire failure is one of a blowout, slow leak, tread damage, sidewall damage or rim damage; (see at least [0076])
Regarding claim 20:
With respect to claim 20, all limitations have been analyzed in view of claim 10 and it has been determined that claim 20 does not teach or define any other new limitations beyond those recited in claim 10 therefore, claim 20 is also rejected over the same rationale as claim 10.
Regarding claim 11:
Mays discloses:
detecting a failure of the at least one tire of the set of tires; (see at least [0077])
in response to detecting the failure, the corrective action is selected from the group consisting of; (see at least [0079])
adjusting a position of the autonomous vehicle within a lane to minimize possible impact with an obstacle on the portion of the roadway; (see at least [0051])
pulling over and monitoring tire pressure for a first selected period of time; (see at least [0079] and [0080])
continuing driving and performing enhanced monitoring of the at least one tire for a second selected period of time; (see at least [0079])
evaluating whether the at least one tire is safety critical for a current driving operation; (see at least [0078] and [0081])
changing a route of the autonomous vehicle; (see at least [0080])
notifying a remote service or another vehicle about either the roadway conditions for the portion of a roadway or the environmental condition; (see at least [0080])
Regarding claim 18:
claim 18, all limitations have been analyzed in view of claim 11 and it has been determined that claim 18 does not teach or define any other new limitations beyond those recited in claim 11 therefore, claim 18 is also rejected over the same rationale as claim 11. 
Regarding claim 13:
Mays discloses:
further comprising training the dynamics model based on tire information received from a plurality of other autonomous vehicles; (see at least [0030])
Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US20180052463), in view of Kutila et al. (US20190294167), hereinafter Kutila, in further view Bhimani et al. (US20210122340), hereinafter Bhimani, and in further view of Gauthier et al. (US6580980), hereinafter Gauthier.
Regarding claim 12:
While Mays discloses an autonomous vehicle and a monitoring system, Mays does not specifically state maneuvering the vehicle to obtain data however, Gauthier teaches:
wherein obtaining the baseline information includes performing one or more driving maneuvers to obtain data about the set of tires; (see at least the Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gauthier into the invention of Mays to not only include the autonomous vehicle and monitoring system as Mays discloses but also include the maneuvering of the vehicle to obtain data as taught by Gauthier, with a motivation of creating a more robust system that creates a more thorough and safe tire management system for autonomous commercial trucks. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and tire evaluation and in the combination each element merely would have performed the same function as it did separately, 
Regarding claim 17:
With respect to claim 17, all limitations have been analyzed in view of claim 12 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in claim 12 therefore, claim 17 is also rejected over the same rationale as claim 12.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Slusar (US9587952) discloses of a method of reducing the risks involved with operating an autonomous or semi-autonomous vehicle.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669